The only question involved upon this appeal is whether or not the appellees have shown such mental incapacity upon the part of William Carothers as would invalidate the indebtedness claimed by the complainants. We concede the soundness of the rule as laid down in the cases cited in brief of appellants' counsel that, to avoid a contract on the ground of insanity, it must be satisfactorily shown that the party was incapable of transacting *Page 160 
the particular business in question. It is not enough to show that he was the subject of delusions not affecting the subject-matter of the transaction, nor that he was, in other respects, mentally weak. A party cannot avoid a contract, free from fraud or undue influence, on the ground of mental incapacity, unless it be shown that his insanity (which, under our statute, section 1 of the Code of 1923, includes "lunatics" or "non compos mentis," and means all persons of unsound mind) was of such character that he had no reasonable perception or understanding of the nature and terms of the contract. This question was submitted to a jury by the trial court, and, while their verdict was merely advisory and not conclusive, the record discloses many lay and expert witnesses were examined, including an alienist, the subject being present and observable to the experts and jury, and a careful consideration of the evidence does not convince us that the ruling of the trial court, which is set out in a clear and convincing opinion, is erroneous, and the decree of the circuit court is affirmed. The reporter will set out the opinion of the trial court in the statement of the case, as we feel that an elaboration of same can serve no useful purpose.
Affirmed.
THOMAS, BROWN, and KNIGHT, JJ., concur.